IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THE DAUPHIN COUNTY INDUSTRIAL      : No. 904 MAL 2015
DEVELOPMENT AUTHORITY              :
                                   :
                                   : Petition for Allowance of Appeal from
           v.                      : the Order of the Commonwealth Court
                                   :
                                   :
PENNSYLVANIA PUBLIC UTILITY        :
COMMISSION                         :
                                   :
PPL ELECTRIC UTILITIES, INC.
                                   :
                 Intervenor        :
                                   :
FIRST ENERGY SOLUTIONS,            :
                                   :
                 Intervenor        :
                                   :
                                   :
                                   :
                                   :
PETITION OF: PENNSYLVANIA PUBLIC   :
UTILITY COMMISSION                 :

THE DAUPHIN COUNTY INDUSTRIAL      : No. 905 MAL 2015
DEVELOPMENT AUTHORITY              :
                                   :
                                   : Petition for Allowance of Appeal from
           v.                      : the Order of the Commonwealth Court
                                   :
                                   :
PENNSYLVANIA PUBLIC UTILITY        :
COMMISSION                         :
PPL ELECTRIC UTILITIES, INC.       :
                                   :
                 Intervenor        :
                                   :
FIRST ENERGY SOLUTIONS,            :
                                   :
                 Intervenor        :
                                   :
                                   :
                                   :
                                        :
PETITION OF: PPL ELECTRIC               :
UTILITIES, INC., Intervenor             :
                                        :
                                        :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.




                     [904 MAL 2015 and 905 MAL 2015] - 2